—Appeal from a judgment of the Lewis County Court (Daniel R. King, J.), rendered November 8, 2013. The judgment convicted defendant, upon a jury verdict, of rape in the second degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of rape in the second degree (Penal Law § 130.30 [1]) and endangering the welfare of a child (§ 260.10 [1]). Contrary to his sole contention on appeal, viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The 14-year-old victim testified that defendant had sex with her, and the forensic evidence, although inconclusive, was not inconsistent with her testimony.
Present— Peradotto, J.P., Carni, Curran, Troutman and Scudder, JJ.